Name: Commission Regulation (EEC) No 2972/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of category 29 (order No 40.0290) originating in Thailand, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10 . 90 Official Journal of the European Communities No L 283/ 13 COMMISSION REGULATION (EEC) No 2972/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of category 29 (Order No 40.0290) originating in Thailand, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply Whereas, in respect of products of category 29 (Order No 40.0290), originating in Thailand, the relevant ceiling amounts to 118 000 pieces ; whereas that ceiling was reached on 20 March 1990 by charges of imports into the Community of the products in question originating in Thailand, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion as soon as the relevant individual ceilings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 19 October 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be re-established on imports into the Community of the following products, originating in Thailand : Order No Category(unit) CN code Description 40.0290 29 (1 000 pieces) 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls', suits and ensembles other than knitted or crocheted, of wool , of cotton or man ­ made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12 . 1989, p. 45.